IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                        Assigned on Briefs, August 13, 2004

  STATE FARM MUTUAL AUTO INS. CO., and its INSURED, LOUELLA
              McNUTT, v. GEORGE ANAGNOST

                    Direct Appeal from the Circuit Court for Knox County
                    No. 1-296-02    Hon. Dale C. Workman, Circuit Judge



               No. E2003-00055-COA-R3-CV - FILED SEPTEMBER 7, 2004



A suit for property damages resulting from a motor vehicle accident resulted in an award for
damages based on a finding by the Trial Court that defendant was 75% at fault for the accident. On
appeal, we affirm.


Tenn. R. App. P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed.


HERSCHEL PICKENS FRANKS, P.J., delivered the opinion of the court, in which CHARLES D. SUSANO ,
JR., J., and D. MICHAEL SWINEY , J., joined.


Mike G. Nassios, Knoxville, Tennessee for Appellant.

Jason E. Fisher, Knoxville, Tennessee, for Appellees.



                                             OPINION

                This action to recover property damages for an automobile accident originated in the
General Sessions Court, wherein plaintiffs sued defendant for $1,283.27. Defendant appealed the
case to Circuit Court. After a trial de novo, the Court found that plaintiff’s damages totaled $1,500,
and the Court then apportioned 25% of the liability to the plaintiff and 75% to the defendant, and
awarded Judgment of $1,125. But by the agreement of the parties, that amount was reduced to
$962.45.

               Defendant has appealed, insisting that finding defendant was 75% at fault for the
accident was against the preponderance of the evidence.

                The Trial Court prepared and filed a Statement of Evidence for consideration on
appeal.

                The record shows that defendant exited a private drive in the City of Knoxville onto
North Shore Drive, which is four lanes separated by a center two-way turn lane. Defendant testified
that there were two large trucks to his left and he could not see the traffic lane where plaintiff was
approaching. He testified that he could not see any oncoming traffic in the center turn lane, and
drove the front of his vehicle into that lane and was struck by plaintiff. Plaintiff testified that she did
not see defendant’s vehicle until it came in front of her in the center turn lane. The Trial Court held
that plaintiff was there to be seen and held the proof established that defendant “blindly” drove his
vehicle into the path of plaintiff’s vehicle and caused the collision.

              We presume the Trial Court’s factual findings are correct, unless the evidence
preponderates against the Trial Court’s finding. Tenn. R. App. P. 13(d).

              The trier of fact has “considerable latitude in allocating the percentages of fault”in
comparative fault cases, Keaton v. Hancock County Board of Education, 119 S.W.2d 218 (Tenn. Ct.
App. 2003), and in this case the evidence does not preponderate against the allocation of fault
determined by the Trial Court. Tenn. R. App. P. 13(d).

              We affirm the Judgment of the Trial Court and remand, with the cost of the appeal
assessed to George Anagnost.




                                                         ______________________________
                                                         HERSCHEL PICKENS FRANKS, P.J.




                                                   -2-